Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of allowance is being mailed to correct the PTOL-37 which listed claims as allowable that have been canceled.  The prior notice of allowance and examiner’s amendment is being incorporated below for completeness.

Election/Restrictions
In view of the amendment presented on 10/12/21 all independent claims have been amended to include the same combination of features regarding the material composition and features of the polycrystalline diamond element.  In light of this being a common feature between all independent claims that provides a distinction over the prior art all previously withdrawn claims are being rejoined and the prior restriction requirement withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason A. Walls on January 10, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1
Line 11, “compacts” has been changed back to - -bearing elements- -
Line 11, “compact” has been changed back to - -bearing element- -
Lines 12-13, “the first opposing engagement surface” has been changed to - -the first opposing bearing engagement surface- -
Lines 16-17, “the first opposing engagement surface” has been changed to - -the first opposing bearing engagement surface- -

Claim 2
Lines 1-2, “a second bearing surface” has been changed to - -a second opposing bearing engagement surface- -


Line 3, “compacts” has been changed back to - -bearing elements- -
Lines 3-4, “having second engagement surfaces” has been changed to - -having second bearing engagement surfaces- -
Lines 4-5, “the second opposing bearing surface” has been changed to - -the second opposing bearing engagement surface- -

Claim 18
Line 3, “first engagement” has been changed to - -first bearing engagement- -
Line 4, “opposing engagement” has been changed to - - opposing bearing engagement- -
Line 6, “first engagement” has been changed to - -first bearing engagement- - and “opposing engagement” has been changed to - - opposing bearing engagement- -.

Claim 19
Line 12, “compacts” has been changed back to - -bearing elements- -
Line 13, “compact” has been changed back to - -bearing element- -
Line 14, “opposing engagement” has been changed to - - opposing bearing engagement- -
Line 17, “compacts” has been changed back to - -bearing elements- -

Claim 25
Lines 10 and 13, both occurrences of “compacts” has been changed back to - -bearing elements- -

Claim 28
Lines 2 and 4, both occurrences of “compact” has been changed back to - -bearing element- -
Line 3, “bearing engagement” has been changed back to - -diamond engagement- -
Line 4, “opposing engagement” has been changed back to - -rotor outer- -

Claim 30
Line 4, “compacts” has been changed back to - -bearing elements- -
Line 7, “an opposing” has been changed back to - - a first opposing- - 
Line 13, “the opposing” has been changed back to - -the first opposing- -
Line 15, “the opposing” has been changed back to - -the first opposing- -

Claim 31
Line 3, “compacts” has been changed back to - -bearing elements- -
Line 4, “the opposing” has been changed back to - -the first opposing- -
Line 6, “the opposing” has been changed back to - -the first opposing- -

Claim 33
Line 2, “compacts” has been changed back to - -bearing elements- -

Claim 34
Line 3, “compact” has been changed back to - -bearing element- -

Claim 38
Lines 3, 4 and 6, all occurrences of “compacts” has been changed back to - -bearing elements- -

Claim 64
Lines 7 and 10, both occurrences of “compacts” has been changed to - -bearing elements- -
Line 8, “compact” has been changed to - -bearing element- -

Claim 65
Line 2, “compacts” has been changed to - -bearing elements- -

Claim 66
Line 2, “compacts” has been changed to - -bearing elements- -
Line 4, “compact” has been changed to - -bearing element- -

Claim 67	Lines 7, 9, 11, 14 and 15, all occurrences of “compacts” has been changed to - -bearing elements- -
Lines 8 and 13, both occurrences of “compact” has been changed to - -bearing element- -

Claim 69 has been canceled.

Claim 70
Lines 7 and 10, both occurrences of “compacts” has been changed to - -bearing elements- -
Line 8, “compact” has been changed to - -bearing element- -
  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations of a rotating machine or a method of loading a bearing of the machine that comprises the bearing configuration as set forth in the claims with the bearing configurations including polycrystalline diamond bearing elements with engagement surfaces that have a surface finish of 20µin or less that engages with a rotor of the machine that has a first opposing bearing engagement surface that is a metal surface comprising a metal that contains 2 to 100 wt percent of a diamond solvent-catalyst based on the total weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656